Case 8:21-cv-01067-VMC-AEP Document 1-1 Filed 05/04/21 Page 1 of 18 PageID 4




                      EXHIBIT A
Case 8:21-cv-01067-VMC-AEP Document 1-1 Filed 05/04/21 Page 2 of 18 PageID 5
Case 8:21-cv-01067-VMC-AEP Document 1-1 Filed 05/04/21 Page 3 of 18 PageID 6
Case 8:21-cv-01067-VMC-AEP Document 1-1 Filed 05/04/21 Page 4 of 18 PageID 7
Case 8:21-cv-01067-VMC-AEP Document 1-1 Filed 05/04/21 Page 5 of 18 PageID 8
Case 8:21-cv-01067-VMC-AEP Document 1-1 Filed 05/04/21 Page 6 of 18 PageID 9
Case 8:21-cv-01067-VMC-AEP Document 1-1 Filed 05/04/21 Page 7 of 18 PageID 10
Case 8:21-cv-01067-VMC-AEP Document 1-1 Filed 05/04/21 Page 8 of 18 PageID 11
Case 8:21-cv-01067-VMC-AEP Document 1-1 Filed 05/04/21 Page 9 of 18 PageID 12
Case 8:21-cv-01067-VMC-AEP Document 1-1 Filed 05/04/21 Page 10 of 18 PageID 13
Case 8:21-cv-01067-VMC-AEP Document 1-1 Filed 05/04/21 Page 11 of 18 PageID 14
Case 8:21-cv-01067-VMC-AEP Document 1-1 Filed 05/04/21 Page 12 of 18 PageID 15
Case 8:21-cv-01067-VMC-AEP Document 1-1 Filed 05/04/21 Page 13 of 18 PageID 16
Case 8:21-cv-01067-VMC-AEP Document 1-1 Filed 05/04/21 Page 14 of 18 PageID 17
Case 8:21-cv-01067-VMC-AEP Document 1-1 Filed 05/04/21 Page 15 of 18 PageID 18
Case 8:21-cv-01067-VMC-AEP Document 1-1 Filed 05/04/21 Page 16 of 18 PageID 19
Case 8:21-cv-01067-VMC-AEP Document 1-1 Filed 05/04/21 Page 17 of 18 PageID 20
Case 8:21-cv-01067-VMC-AEP Document 1-1 Filed 05/04/21 Page 18 of 18 PageID 21
